         Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 1 of 24 Page ID #:1



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiffs
     Kenneth and Daina Reckelhoff
7

8
                           UNITED STATES DISTRICT COURT
9
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11                                           CASE NO.: 5:20-cv-00108
     Kenneth and Daina Reckelhoff
12

13                      Plaintiffs,          PLAINTIFFS’ COMPLAINT FOR
                                             DAMAGES:
14
           v.                                  1. Violation of Fair Credit Reporting Act;
15                                             2. Violation of California Consumer
                                                  Credit Reporting Agencies Act
16   Experian Information Solutions, Inc.;
     Equifax Information Services, LLC;
17
     JPMorgan Chase Bank, N.A.; and
18   Select Portfolio Servicing, Inc.
19
                        Defendants.
20

21

22

23

24   COMES NOW Plaintiffs Kenneth and Daina Reckelhoff, an individual, based on
25   information and belief, to allege as follows:
26                                    INTRODUCTION
27      1. This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-
28         2(b), 15 U.S.C. § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. §


                                               1
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 2 of 24 Page ID #:2



1
        1681i(a)(4)), 15 U.S.C. §1681i(a)(5)(A)), and the California Consumer
2
        Credit Reporting Agencies Act, California Civil Code §1785.25(a).
3
     2. Plaintiffs seeks redress for the unlawful and deceptive practices committed
4
        by the Defendants in connection with their inaccurate, misleading, or
5
        incomplete reporting of Plaintiffs’ mortgage account with Select Portfolio
6
        Servicing, Inc. (hereinafter “SPS”) and JPMorgan Chase Bank, N.A.
7
        (hereinafter “Chase”).
8
     3. Here, both SPS and Chase continue to report inaccurate and incomplete
9
        information regarding Plaintiffs’ mortgage account.
10
     4. SPS’s reporting of the account is wholly incomplete and misleading.
11
        Specifically, SPS and Chase both continue to report the mortgage accounts
12
        as involved in an active bankruptcy, as well as discharged, despite
13
        Plaintiffs not being in bankruptcy and the accounts at issue not subject to
14
        any bankruptcy discharge. Moreover, nothing on the tradelines reflect the
15
        accounts relate to the same debt. Consequently, Plaintiffs reports appear to
16
        have two adverse mortgage accounts rather than one positive mortgage
17
        account.
18
     5. Such reporting is confusing, misleading, and adversely impacts Plaintiffs’
19
        credit worthiness.
20
     6. Plaintiffs’ credit reports have been disseminated to third parties since the
21
        completion of their Chapter 13 bankruptcy.
22
     7. Plaintiffs’ credit has also been damaged as a result of the inaccurate and
23
        misleading reporting and Plaintiffs are unable to obtain favorable interest
24
        rates as a result of the inaccurate SPS and Chase reporting.
25
     8. The United States Congress has found the banking system is dependent
26
        upon fair and accurate credit reporting. Inaccurate credit reports directly
27
        impair the efficiency of the banking system, and unfair credit reporting
28




                                            2
           Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 3 of 24 Page ID #:3



1
             methods undermine the public confidence, which is essential to the
2
             continued functioning of the banking system.
3
          9. Creditors know that by deviating from recognized credit reporting
4
             standards consumers will have difficulty raising their credit scores and
5
             improving their credit worthiness.
6
                                 JURISDICTION & VENUE
7
          10.Plaintiffs re-allege and incorporate herein by reference the allegations in
8
             each and every paragraph above, fully set forth herein.
9
          11.This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and
10
             15 U.S.C. § 1681
11
          12.This venue is proper pursuant to 28 U.S.C. §1391(b)(1).
12
                                GENERAL ALLEGATIONS
13
          13.Plaintiffs allege that each and every Defendant is familiar with credit
14
             reporting industry standards and subscribes thereto.
15
          14.Plaintiffs allege that each and every Defendant understands that deviation
16
             from credit reporting industry standards can and often does result in denial
17
             of credit, higher interest rates, and prompts those making credit decisions
18
             to draw a more negative inference from the reported data than if the
19
             Defendant reported in accordance with the recognized industry standard.
20
          15.Plaintiffs allege that all actions alleged herein by Defendants were done
21
             knowingly, intentionally, and in reckless disregard for credit reporting
22
             industry standards in an attempt to purposefully undermine Plaintiffs’
23
             attempt to improve their FICO Score.
24
          16.In the alternative Plaintiffs allege that each and every Defendants action
25
             were the result of reckless policies and procedures that inevitably led to
26
             inaccurate, misleading, or incomplete credit reporting.
27
     //
28




                                                  3
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 4 of 24 Page ID #:4



1
                     FICO, Inc.
2
     17.FICO is a leading analytics software company with its principal
3
        headquarters located in San Jose California. FICO has over 130 patents
4
        related to their analytics and decision management technology, and
5
        regularly uses mathematical algorithms to predict consumer behavior
6
        including credit risk.
7
     18.The FICO Score has become the standard measure of consumer credit risk
8
        in the United States and is used in ninety percent of lending decisions.
9
     19.A FICO score consists of a three-digit number summarizing a consumer’s
10
        credit risk or likelihood to repay a loan. FICO periodically updates its
11
        scoring models resulting in multiple FICO Score versions.
12
     20.Base FICO Scores range from 300 to 850, while industry-specific FICO
13
        Scores range from 250-900. A higher FICO Score demonstrates lower
14
        credit risk or less likelihood of default.
15
     21.Different lenders use different versions of FICO Scores when evaluating a
16
        consumer’s credit worthiness.
17
     22.There are 28 FICO Scores that are commonly used by lenders.
18
     23.A consumer’s FICO Score is calculated based solely on information in
19
        consumer credit reports maintained at credit reporting agencies (CRAs).
20
     24.The three largest CRAs are Experian Information Solutions, Inc.; Equifax,
21
        Inc. and Transunion, LLC.
22
     25.FICO does not control what information is provided on a consumer’s credit
23
        report. Instead, the scoring models or algorithms are based on the premise
24
        that information provided by the CRAs is accurate and complies with
25
        credit reporting industry standards.
26
     26.There are five key factors that a FICO Score considers: 1) Payment
27
        History, 2) Amount of Debt, 3) Length of Credit History 4) New Credit
28
        and 5) Credit Mix.

                                             4
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 5 of 24 Page ID #:5



1
     27.Each of the five factors is weighted differently by FICO.
2
     28.35% of a consumer’s FICO Score relates to payment history, 30% relates
3
        to the amount of debt, 15% relates to the length of credit history, 10%
4
        relates to new credit, and the last 10% relates to a consumer’s credit mix or
5
        the different types of debts reported.
6
     29.Payment history refers to whether a consumer has paid their bills in the
7
        past, on time, late or missed payments. The more severe, recent, and
8
        frequent the late payment information, the greater the impact on a FICO
9
        Score. Public record items such as bankruptcy, foreclosure, judgments,
10
        and wage garnishments are also considered part of a consumer’s payment
11
        history.
12
     30.In factoring the severity of delinquent payments, a FICO Score considers
13
        how late the payment continues to be, how much is owed, how recently
14
        this occurred, and how many delinquent accounts exist.
15
     31.Once a delinquent account has been remedied the longer the account stays
16
        current the more a consumer’s FICO Score should increase.
17
     32.FICO Scores are entirely dependent upon information provided by data
18
        furnishers (DFs) to CRAs.
19
                     e-OSCAR
20
     33.E-OSCAR is the web-based Metro 2 compliant system developed by
21
        Experian Information Solutions, Inc.; Equifax Information Services, LLC;
22
        TransUnion, LLC and Innovis that enables DFs and CRAs to create and
23
        respond to consumer credit disputes.
24
     34.When a consumer sends a dispute letter to a CRA, the CRA then sends an
25
        automated credit dispute verification (ACDV) via e-Oscar to the DF.
26
     35.The ACDV contains within it Metro 2 codes next to certain data fields
27
        associated with a credit file e.g. “Account Type” “07” (07 in Metro 2 refers
28
        to a Charge Account).

                                            5
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 6 of 24 Page ID #:6



1
                     Metro 2
2
     36.The Consumer Data Industry Association is an international trade
3
        association representing the consumer credit, mortgage reporting,
4
        employment and tenant screening and collection service industries.
5
     37.The credit reporting industry has adopted a standard electronic data
6
        reporting format called the Metro 2 format. The Metro 2 format was
7
        developed by the CDIA in an effort to universally report debts in a particular
8
        manner that is understood to be the most accurate way in which to report a
9
        debt. Specifically, Metro 2 format was designed to allow reporting of the
10
        most accurate and complete information on consumer’s credit history.
11
     38.The CDIA’s Metro 2 format is the credit reporting industry standard for
12
        accurate credit reporting.
13
     39.The credit reporting industry at large depends upon Metro 2 and the CDIA’s
14
        recommendations for reporting debt accurately.
15
     40.The CDIA is the expert on accurate credit reporting. In support of her
16
        allegations Plaintiff avers the following:
17
           a. The CDIA offers a FCRA certificate program for all CRAs.
18
           b. The CDIA offers a FCRA awareness program for all CRAs.
19
           c. The CDIA offers a FCRA Certificate program for DFs.
20
           d. The CDIA offers a FCRA awareness program for DFs.
21
           e. The CDIA offers a Metro 2 Learning system to provide detailed
22
              instructions on the use of Metro 2 format to ensure understanding of
23
              the reporting guidelines for each field of the Metro 2 Format as well
24
              as the relationship between multiple fields.
25
           f. The CDIA hosts workshops developed and authorized by Equifax,
26
              Experian, Innovis, and Transunion.
27
           g. The CDIA developed a credit reporting resource guide for accurately
28
              reporting credit.

                                            6
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 7 of 24 Page ID #:7



1
     41.The CDIA’s Metro 2 is accepted by all CRAs.
2
     42.The credit reporting accepted industry standards for reporting Metro 2
3
        accurately are found in the CDIA’s credit reporting resource guide (CRRG).
4
     43.The CRRG outlines the industry standards for most accurately reporting
5
        debts using Metro 2.
6
     44.The three main credit bureaus helped draft the CRRG.
7
     45.The CRRG is not readily available to the public. It can be purchased online
8
        for $229.45.
9
     46.Even if a buyer is ready willing and able to pay for the CRRG, the CDIA
10
        will NOT grant access to the guide unless the buyer represents an
11
        organization included in the Metro 2 Access Policy.
12
     47.When FICO calculates credit scores the algorithms use Metro 2 information
13
        based on industry standards established by the CDIA.
14
     48.The algorithms used by FICO in determining a consumer’s credit score are
15
        premised on the Metro 2 data received comporting with the CDIA’s
16
        recommendations for accurate credit reporting.
17
     49.If the Metro 2 data received by FICO deviates from industry standards an
18
        inaccurate or incorrect FICO Score results. If the resulting FICO Score is
19
        lower a consumer will be considered a higher credit risk resulting in less
20
        favorable lending terms.
21
     50.All three major CRAs are members of the CDIA
22
     51.The CDIA is on record that they know, understand, and accept mortgages
23
        are generally non-dischargeable under 11 U.S.C. §1328(c)(1) and 11 U.S.C.
24
        § 1322(b)(5).
25
              Consumer Information Indicator
26
     52.When a consumer files for bankruptcy protection certain credit reporting
27
        industry standards exist.
28




                                          7
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 8 of 24 Page ID #:8



1
     53.Certain Metro 2 data is regularly expected and calculated by FICO when
2
        determining a consumer’s credit worthiness.
3
     54.The Consumer Information Indicator (CII) is a critical field in the Metro 2
4
        Format that indicates a special condition that applies to a specific consumer.
5
     55.Under Metro 2 the CII must be reported only on the consumer to whom the
6
        information applies.
7
     56.It is the credit reporting industry standard to report a very specific CII upon
8
        the filing of a consumer bankruptcy.
9
     57.In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a
10
        petition for Chapter 7 has been filed, is active, but no discharge has been
11
        entered.
12
     58.CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is
13
        active, but no discharge entered. This is usually translated on a consumer
14
        credit report as “Wage Earner Plan” or “WEP” in the “Account Status”
15
        portion of a trade line. Such reporting alerts any potential lender that the
16
        account is no longer in a collectable status but is being handled by a Chapter
17
        13 trustee.
18
     59.The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed
19
        but the chapter is undesignated/unknown.
20
     60.The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
21
        discharged.
22
     61.The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been
23
        discharged.
24
     62.The CII Metro 2 Code “Q” is used when a bankruptcy plan is complete and
25
        will remove prior bankruptcy codes on the account; the CII Q is used on
26
        liabilities that are not discharged in bankruptcy (such as a mortgage).
27
     63.The CII field is a critical field for consumers and directly relates to and
28
        impacts a consumer’s credit worthiness.

                                            8
       Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 9 of 24 Page ID #:9



1
      64.Failure to update the CII to a “Q” on a secured non-discharged debt results
2
         in it appearing that a consumer, like Plaintiffs, included an account in a
3
         bankruptcy proceeding despite not having done so.
4
      65.It also may result (as is the case here) where it appears an account continues
5
         to be in an active bankruptcy when in fact no bankruptcy case is pending.
6
      66.It also results in the account being calculated as a major derogatory or
7
         adverse account despite the fact it was not included or discharged.
8
      67.The result lowers a consumer’s credit score and makes a consumer appear
9
         much less credit worthy.
10
                Plaintiffs’ Dispute
11
     68. On November 4, 2019 Plaintiffs ordered a credit report from Experian,
12
         Equifax, and TransUnion to ensure proper reporting by Plaintiffs’ creditors
13
         after their Chapter 13 bankruptcy was completed.
14
     69. Plaintiffs noticed various delinquent and adverse trade lines on their
15
         November 4, 2019 credit report.
16
     70. One such trade line was reported by SPS and contained incomplete
17
         information regarding their mortgage, such as SPS reporting that the
18
         account was subject to a wage earner plan and included and/or discharged
19
         in bankruptcy and with an incomplete payment history.
20
     71. SPS also failed to notate timely payments on the account despite Plaintiffs
21
         making such payments.
22
     72. Similarly, Chase reported that Plaintiffs’ mortgage account as included in
23
         an active bankruptcy as well as discharged in bankruptcy.
24
     73. In response, Plaintiffs disputed the SPS and Chase trade lines via certified
25
         mail with Experian, Equifax, and TransUnion on November 11, 2019.
26
     74. Plaintiffs’ dispute letters specifically put SPS and Chase on notice that the
27
         account should not be listed as discharged, included in bankruptcy, and
28




                                             9
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 10 of 24 Page ID #:10



1
         making payments under a wage earner plan as the account was not
2
         discharged and not currently subject to an active bankruptcy case.
3
     75. The dispute also requested that the SPS and Chase tradelines be updated to
4
         reflect that the account was not discharged and provided information that
5
         their mortgage account was current, open, and in good standing.
6
     76. Proof of Plaintiffs’ ongoing mortgage payments were included with the
7
         dispute letters to verify payments were being made and accepted by SPS.
8
     77. Plaintiffs are informed and believe that each CRA received Plaintiffs’
9
          dispute letter and in response sent Plaintiffs’ dispute to SPS and Chase via
10
          an ACDV through e-OSCAR.
11
     78. On December 16, 2019 after the statutory time period had elapsed for
12
          Plaintiffs ordered a second credit report from Experian, Equifax, and
13
          TransUnion for the sole purpose to ensure Plaintiffs’ accounts with SPS
14
          and Chase had in fact been updated.
15
                Inaccuracy – SPS
16
     79. Plaintiffs were frustrated to see that Defendant SPS did not properly update
17
         the account.
18
     80. SPS was still reporting the account as included and/or discharged in
19
         bankruptcy and making payments under a wage earner plan despite the
20
         account not being included or discharged in Plaintiffs’ Chapter 13
21
         bankruptcy.
22
     81. SPS’s reporting is inaccurate because Plaintiffs did not include or seek to
23
         discharge their mortgage with SPS in their bankruptcy filing.
24
     82. SPS’s reporting is entirely incomplete, misleading and technically
25
         inaccurate.
26
     83. The reporting is incomplete because the report lacks any updates on the
27
         account, including reflecting that the account was not discharged and is not
28
         still subject to any type of bankruptcy proceeding.

                                             10
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 11 of 24 Page ID #:11



1
     84. SPS should have updated the CII to report a “Q” as instructed by the
2
         CRRG after Plaintiffs completed their chapter 13 plan or at least removed
3
         the bankruptcy notations.
4
     85. As it stands it appears that SPS continues to report the CII “D” making it
5
         appear that Plaintiffs continue to be in an active bankruptcy and that the
6
         account may or may not be subject to Plaintiffs’ discharge given that such
7
         a discharge has been received.
8
     86. To be clear, it is impossible for accuracy purposes for SPS to accurately
9
         report a CII “D” post-discharge and after the completion of a Chapter 13
10
         Plan as the CII “D” should only be reported during an active bankruptcy.
11
     87. Moreover, despite SPS receiving, accepting, and applying payments to its
12
         account none of those timely payments are reflected in Plaintiff’s payment
13
         history. Instead, the payment history boxes remain blank making it appear
14
         at best unclear whether or not Plaintiffs actually paid their mortgage on
15
         time.
16
     88. Plaintiffs are no longer in bankruptcy and the account at issue was: 1) not
17
         discharged per the CRRG and the bankruptcy code, and 2) not currently in
18
         bankruptcy. As a result, SPS should know that the CII “D” cannot
19
         possibly be accurate.
20
     89. Plaintiffs believe that SPS received a copy of Plaintiffs’ dispute and
21
         confirmed that the account was included and/or discharged in bankruptcy.
22
                   Willfulness
23
     90. This was not a negligent act by Defendant SPS but instead an intentional
24
         act to purposefully undermine Plaintiffs’ ability to effectively restore their
25
         credit.
26
     91. SPS’s reporting makes Plaintiffs appear less credit worthy because the lack
27
         of any update on the account makes it appear that Plaintiffs sought to
28




                                             11
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 12 of 24 Page ID #:12



1
         discharge and include their mortgage in their Chapter 13 bankruptcy
2
         proceeding and that Plaintiffs remains in an active Chapter 13.
3
     92. SPS knows that its reporting must be accurate and complete.
4
     93. SPS is aware that Plaintiffs’ mortgage is not included or discharged in
5
         bankruptcy and is an open account as Plaintiffs are making, and SPS is
6
         accepting, payments on the mortgage account.
7
     94. SPS, with knowledge of Plaintiffs’ dispute, chose NOT to update
8
         Plaintiffs’ credit report and instead still reported that the account was
9
         subject to a Chapter 13 bankruptcy and otherwise may or may not be
10
         discharged.
11
     95. Such a scheme directly undermines the integrity of the credit reporting
12
         system at large.
13
         Inaccuracy – Chase
14
     96. Plaintiffs were frustrated to see that Defendant Chase did not properly
15
         update the account.
16
     97. Chase was still reporting the account as included and/or discharged in
17
         bankruptcy and making payments under a wage earner plan despite the
18
         account not being included or discharged in Plaintiffs’ Chapter 13
19
         bankruptcy.
20
     98. Chase’s reporting is inaccurate because Plaintiffs did not include or seek to
21
         discharge their mortgage with Chase in their bankruptcy filing.
22
     99. Chase’s reporting is entirely incomplete, misleading and technically
23
         inaccurate.
24
     100. The reporting is incomplete because the report lacks any updates on the
25
         account, including reflecting that the account was not discharged and is not
26
         still subject to any type of bankruptcy proceeding.
27

28




                                             12
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 13 of 24 Page ID #:13



1
     101. Chase should have updated the CII to report a “Q” as instructed by the
2
         CRRG after Plaintiffs completed their chapter 13 plan or at least removed
3
         the bankruptcy notations.
4
     102. As it stands it appears that Chase continues to report the CII “D” making it
5
         appear that Plaintiffs continue to be in an active bankruptcy and that the
6
         account may or may not be subject to Plaintiffs’ discharge given that such
7
         a discharge has been received.
8
     103. To be clear, it is impossible for accuracy purposes for Chase to accurately
9
         report a CII “D” post-discharge and after the completion of a Chapter 13
10
         Plan as the CII “D” should only be reported during an active bankruptcy.
11
     104. Plaintiffs are no longer in bankruptcy and the account at issue was: 1) not
12
         discharged per the CRRG and the bankruptcy code, and 2) not currently in
13
         bankruptcy. As a result, Chase should know that the CII “D” cannot
14
         possibly be accurate.
15
     105. Moreover, despite Chase receiving, accepting, and applying payments to
16
         its account none of those timely payments are reflected in Plaintiff’s
17
         payment history. Instead, the payment history boxes remain blank making
18
         it appear at best unclear whether or not Plaintiffs actually paid their
19
         mortgage on time.
20
     106. Plaintiffs believe that Chase received a copy of Plaintiffs’ dispute and
21
         confirmed that the account was included and/or discharged in bankruptcy.
22
                   Willfulness
23
     107. This was not a negligent act by Defendant Chase but instead an intentional
24
         act to purposefully undermine Plaintiffs’ ability to effectively restore their
25
         credit.
26
     108. Chase’s reporting makes Plaintiffs appear less credit worthy because the
27
         lack of any update on the account makes it appear that Plaintiffs sought to
28




                                             13
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 14 of 24 Page ID #:14



1
          discharge and include their mortgage in their Chapter 13 bankruptcy
2
          proceeding and that Plaintiffs remains in an active Chapter 13.
3
     109. Chase knows that its reporting must be accurate and complete.
4
     110. Chase, with knowledge of Plaintiffs’ dispute, chose not to update
5
          Plaintiffs’ credit report and instead still reported that the account was
6
          subject to a Chapter 13 bankruptcy and otherwise may or may not be
7
          discharged.
8
     111. Such a scheme directly undermines the integrity of the credit reporting
9
          system at large.
10
                 Damages
11
     112. As a result of the incorrect reporting, Plaintiffs have suffered economic loss,
12
          diminished credit, and emotional harm.
13
     113. SPS and Chase’s inaccurate reporting have been transmitted to third parties
14
          since Plaintiffs completed their Chapter 13 case and negatively impacted
15
          Plaintiffs’ ability to obtain credit.
16
     114. Plaintiffs are also fearful that any credit applications will continue to harm
17
          their credit score.
18
     115. The actions of Experian, Equifax, Chase, and SPS as alleged herein are
19
          acts in violation of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).
20

21                          FIRST CAUSE OF ACTION
22           (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                      Against Defendants Experian and Equifax)
23

24        Experian Information Solutions and Equifax Information Services,
25
          LLC – Failure to Assure Credit Reporting Accuracy.
     116. Plaintiffs reallege and incorporate herein the allegation in each and every
26
          paragraph above as though fully set forth herein.
27
     117. Experian and Equifax violated 15 U.S.C. § 1681e(b) by failing to establish
28
          and/or to follow reasonable procedures to assure maximum possible

                                                  14
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 15 of 24 Page ID #:15



1
         accuracy in the preparation of Plaintiffs’ credit reports and credit files it
2
         published and maintained concerning Plaintiffs.
3
     118. Had Experian and Equifax maintained reasonable procedures to assure
4
         maximum accuracy Experian and Equifax would never have allowed
5
         Defendant SPS and Chase to report the account as described herein.
6
     119. Both Chase and SPS appear to be reporting a “CII” that refers to an active
7
         bankruptcy.
8
     120. Experian and Equifax all are reporting that Plaintiffs have completed their
9
         bankruptcy and therefore should know that SPS and Chase’s reporting
10
         cannot possibly be accurate.
11
     121. Even assuming the CRAs are not sophisticated enough to address this
12
         obvious contradiction, Plaintiffs disputed the account and the CRAs still did
13
         not fix the issue.
14
     122. Instead, the account remains unchanged.
15
     123. As a result of Experian and Equifax’s violation of 15 U.S.C. § 1681e(b),
16
         Plaintiffs suffered actual damages, including but not limited to: diminished
17
         credit, damage to reputation, embarrassment, humiliation, and other mental
18
         and emotional distress.
19
                Willfulness
20
     124. The violations described herein by Experian and Equifax were willful,
21
         specifically the Credit Bureaus have intentionally and purposefully set up a
22
         system where inaccuracies are not only probable but inevitable.
23
     125. In 2012 the FTC reported that 1 in 5 consumer credit reports contains a
24
         material error.
25
     126. Such a finding should shock the conscience.
26
     127. When those errors are disputed Equifax, TransUnion, and Experian
27
         intentionally send consumer disputes to employees who do not live within
28
         the continental United States.

                                             15
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 16 of 24 Page ID #:16



1
     128. This is intentionally done to hide and or subvert a consumer’s ability to
2
         confront individual directly responsible for approving accurate reporting.
3
     129. Such a policy also inevitably leads to disputes going unresolved as these
4
         employees for Defendants Experian and Equifax receive little to no training
5
         concerning how to accurately report consumer debt.
6
     130. Instead these employees are simply instructed to parrot whatever
7
         information a data furnisher provides regardless of whether or not that
8
         information is accurate. See Saez v. Trans Union, LLC, 621 F.Supp. 2d
9
         1074, 1083, 1088 (D.Or. 2007); Grigoryan v. Experian Info. Sols., Inc., 84
10
         F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi Avetisyan v. Experian
11
         Info Sols., No. CV 14-05276-AB (ASX)
12
     131. Experian and Equifax employees are regularly expected to review and
13
         approve over 90 disputes per day rendering less than five minutes to review,
14
         investigate, and respond to each dispute received.
15
     132. Experian and Equifax have intentionally setup this system in order to
16
         undermine, hide, and otherwise frustrate consumers’ ability to properly
17
         dispute and correct credit reports.
18
     133. Experian and Equifax also allowed SPS and Chase to report its account with
19
         inaccurate information despite specifically being told in the dispute letter
20
         why the information SPS and Chase were both reporting was incorrect.
21
     134. Experian and Equifax are members of the consumer data industry association
22
     135. The consumer data industry association has specifically briefed and AGREED
23
         with Plaintiff that the reporting of SPS and Chase in the present matter is
24
         inaccurate. See Brief for the Consumer Data Industry Association as
25
         Amicus Curia in Support of Defendants-Appellees in Alan R. Riekki v.
26
         Bayview Financial Loan Servicing, et al., Case No 16-16438 in The United
27
         States Court of Appeals for the Ninth Circuit.
28




                                               16
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 17 of 24 Page ID #:17



1
     136. Despite the CRAs having actual knowledge of Plaintiffs’ bankruptcy, SPS and
2
         Chase reporting the account included in an ongoing bankruptcy, and the
3
         bankruptcy actually being closed, Experian and Equifax continue to allow
4
         SPS and Chase to report the account included and discharged in bankruptcy.
5
     137. Not only are Experian and Equifax allowing SPS and Chase to report in a
6
         manner that they know is factually impossible (an account cannot be included
7
         in an on-going bankruptcy if the bankruptcy has been closed) but in a manner
8
         the CDIA has specifically briefed as inaccurate.
9
     138. As a result, Experian and Equifax are allowing SPS and Chase to report in a
10
         manner they know is factually and legally inaccurate.
11
     139. Consequently, Defendants Experian and Equifax are liable for punitive
12
         damages in an amount to be determines by the Court pursuant to 15 U.S.C. §
13
         1681n.
14
     140. In the alternative, Experian and Equifax were at least negligent, which
15
         entitle Plaintiffs to recovery under 15 U.S.C. § 1681o.
16
     141. Plaintiffs are entitled to recover actual damages, statutory damages, costs
17
         and attorney’s fees from Experian and Equifax in an amount to be
18
         determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.
19

20                        SECOND CAUSE OF ACTION
21         (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
                               Against All Defendants)
22
         SPS and Chase – Failure to Reinvestigate.
23
     142.       Plaintiffs reallege and incorporate herein the allegation in each and
24
         every paragraph above as though fully set forth herein.
25
     143.       15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from
26
         providing any information relating to a consumer to any consumer reporting
27
         agency if the person knows or has reasonable cause to believe that the
28
         information is inaccurate or misleading and requires a furnisher to update

                                             17
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 18 of 24 Page ID #:18



1
         and or correct inaccurate information after being notified by a consumer
2
         reporting agency of a dispute by a consumer.
3
     144. Defendants SPS and Chase violated section 1681s-2(b) by failing to conduct
4
         a reasonable investigation and re-reporting misleading and inaccurate
5
         account information.
6
     145. The CRAs provided notice to SPS and Chase that Plaintiffs were disputing
7
         the inaccurate and misleading information, but SPS and Chase failed to
8
         conduct a reasonable investigation of the information as required by the
9
         FCRA.
10
     146. Based on Plaintiffs’ dispute, SPS and Chase should have known that its
11
         reporting was incomplete as Plaintiffs’ dispute letters highlighted the
12
         problems with the tradeline.
13
     147. The most basic investigation would simply involve reading Plaintiffs’
14
         dispute letters.
15
     148. Plaintiffs allege SPS and Chase did not review well established industry
16
         standards for credit reporting.
17
     149. If SPS and Chase had reviewed such standards SPS and Chase would have
18
         seen its reporting was not in compliance and in accordance with the CRRG
19
         and consequently inaccurate and or incomplete.
20
     150. Moreover, had SPS and Chase done any investigation whatsoever it would
21
         have uncovered that SPS and Chase’s reporting showed an active
22
         bankruptcy when in fact Plaintiffs were not actually in bankruptcy at all.
23
     151. The lack of investigation is unreasonable.
24
     152. Plaintiffs further allege that SPS and Chase have not properly trained those
25
         directly investigating disputes on Metro 2 generally or credit reporting
26
         industry standards and as such have developed reckless policies and
27
         procedures.
28




                                            18
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 19 of 24 Page ID #:19



1
         Experian and Equifax – Failure to Reinvestigate Disputed
2
         Information.
3
     153. Plaintiffs re-allege and incorporate herein the allegations in each and
4
         every paragraph above as though fully set forth herein.
5
     154. After Plaintiffs disputed the account mentioned above, Experian and
6
         Equifax were required to conduct a reasonable investigation and to delete
7
         any information that was not accurate under 15 USC 1681i-(a)1.
8
     155. Experian and Equifax failed to conduct a reasonable investigation and
9
         failed to correct the misleading and or inaccurate statements on the
10
         account within the statutory time frame or at all.
11
     156. Experian and Equifax could not have possibly done any type of
12
         reasonable investigation into this matter as Plaintiffs explicitly explained
13
         that the SPS and Chase accounts were not included or discharged in their
14
         bankruptcy and provided verification that ongoing payments were being
15
         made on this mortgage.
16
     157. Plaintiffs allege that Experian and Equifax have its own independent duty
17
         to conduct a reasonable investigation 15 USC 1681i-(a)1.
18
     158. Experian and Equifax are not passive entities bound to report whatever
19
         information a DF provides.
20
     159. Given the aforementioned, Plaintiffs allege that Experian and Equifax
21
         can and do suppress inaccurate information from being reported when
22
         DFs provide inaccurate information.
23
     160. Experian and Equifax can and do instruct DFs on how to properly report
24
         certain accounts from time to time upon request from the DF.
25
     161. Experian and Equifax failed to conduct a reasonable investigation
26
         because any basic investigation would have included a review of
27
         Plaintiffs’ dispute letters.
28




                                             19
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 20 of 24 Page ID #:20



1
     162. Experian and Equifax therefore did not do the most basic investigation
2
         regarding credit reporting industry standards otherwise the
3
         aforementioned would have been uncovered.
4
     163. Experian and Equifax intentionally, willfully or with reckless disregard
5
         for Plaintiffs’ accuracy did no investigation whatsoever given that
6
         Experian and Equifax’s general policy is to simply parrot whatever
7
         information a data furnisher sends.
8
     164. Such policies and procedures inherently lead to inaccurate information
9
         being reported and therefore such an investigation is wholly
10
         unreasonably and reckless i.e. willful.
11

12                          THIRD CAUSE OF ACTION
            (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
13
                       Against Defendants Experian and Equifax)
14

15
         Experian and Equifax – Failure to Review and Consider All Relevant
         Information.
16

17   165. Plaintiffs reallege and incorporate herein the allegation in each and every
18        paragraph above as though fully set forth herein.
19   166. Experian and Equifax violated 15 U.S.C. § 1681i(a)(4) by failing to review
20        and consider all relevant information submitted by Plaintiffs.
21   167. As a result of Experian and Equifax’s violation of 15 U.S.C. § 1681i(a)(4),
22        Plaintiffs suffered actual damages, including but not limited to, damage to
23        reputation, embarrassment, humiliation, and other mental and emotional
24        distress.
25   168. The violations by Experian and Equifax were willful, rendering each of the
26        Defendants individually liable for punitive damages in an amount to be
27        determined by the Court pursuant to 15 U.S.C. § 1681n.
28




                                             20
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 21 of 24 Page ID #:21



1
     169. In the alternative Experian and Equifax were negligent, which entitle
2
          Plaintiffs to recovery under 15 U.S.C. § 1681o.
3
     170. Plaintiffs is entitled to recover actual damages, statutory damages, costs and
4
          attorney’s fees from Equifax and Experian in an amount to be determined by
5
          the Court pursuant to 15 U.S.C. § 1681n and § 1681o.
6

7
                           FOURTH CAUSE OF ACTION
8         (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                      Against Defendants Experian and Equifax)
9

10       Experian and Equifax– Failure to Delete Disputed and Inaccurate
11
         Information.
12
     171. Plaintiffs re-allege and incorporate herein the allegation in each and every
13
          paragraph above as though fully set forth herein.
14
     172. Experian and Equifax violated 15 U.S.C. § 1681i(a)(5)(A) by failing to
15
          promptly delete the disputed inaccurate items of information from Plaintiffs’
16
          credit file or modify the item of information upon a lawful reinvestigation.
17
     173. As a result of Experian and Equifax’s violation of 15 U.S.C. §
18
          1681i(a)(5)(A), Plaintiffs suffered actual damages, including but not limited
19
          to, damage to reputation, embarrassment, humiliation, and other mental and
20
          emotional distress.
21
     174. The violations by Experian and Equifax were willful, rendering each of the
22
          Defendants individually liable for punitive damages in an amount to be
23
          determined by the Court pursuant to 15 U.S.C. § 1681n.
24
     175. In the alternative, Experian and Equifax were negligent, which entitle
25
          Plaintiffs to recovery under 15 U.S.C. § 1681o.
26
     176. Plaintiffs are entitled to recover actual damages, statutory damages, costs
27
          and attorney’s fees from Experian and Equifax in an amount to be
28
          determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

                                             21
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 22 of 24 Page ID #:22



1

2
                               FIFTH CAUSE OF ACTION
3          (Violation of California Consumer Credit Reporting Agencies Act
         California Civil Code § 1785.25(a) Against Defendants SPS and Chase)
4

5         SPS and Chase– Reporting Inaccurate Information to CRAs.
6

7
     177. Plaintiff realleges and incorporates herein the allegation in each and every

8
          paragraph above as though fully set forth herein.

9
     178. In the regular course of its business operations, SPS and Chase routinely

10
          furnishes information to credit reporting agencies pertaining to transactions

11
          between Defendants and Defendant’s consumers, so as to provide

12
          information to a consumer’s credit worthiness, credit standing and credit

13
          capacity.

14
     179. SPS and Chase intentionally and knowingly reported misleading and

15
          inaccurate account information to the CRAs that did not follow with well-
          established industry standards.
16
     180. Plaintiff alleges that SPS and Chase re-reported the information contained
17
          herein in violation of California Civil Code § 1785.25(a).
18
     181. Plaintiffs also allege that SPS and Chase both had reason to know that the
19
          information reported on Plaintiffs’ account were misleading, inaccurate,
20
          and incomplete.
21
     182. Plaintiffs allege that both Chase and SPS had reason to know that by not
22
          complying with well-established industry standards lenders will draw a
23
          more negative inference with respect to Plaintiff’s credit worthiness.
24
     183. Plaintiffs allege that the dispute letters from all three credit reporting
25
          agencies, the consumer data industry resource guide, and results of its
26
          investigation should have provided notice to SPS and Chase of its
27
          misleading and inaccurate reporting.
28




                                               22
      Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 23 of 24 Page ID #:23



1
     184. SPS and Chase both failed to notify Experian and Equifax that the
2
         information Defendants Chase and SPS re-reported was inaccurate before
3
         the end of 30 business days, in violation of California Civil Code §
4
         1785.25(a).
5
     185. SPS and Chase’s communications of false information, and repeated
6
         failures to investigate, and correct their inaccurate information and
7
         erroneous reporting were done knowingly, intentionally, and in reckless
8
         disregard for their duties and Plaintiffs’ rights.
9
     186. As a direct and proximate result of SPS and Chase’s willful and untrue
10
         communications, Plaintiffs have suffered actual damages including but not
11
         limited to reviewing credit reports from all three consumer reporting
12
         agencies, time reviewing reports with counsel, sending demand letters,
13
         diminished credit score, denial of credit, and such further expenses in an
14
         amount to be determined at trial.
15
         Wherefore, Plaintiffs prays for judgment as hereinafter set forth.
16
                                PRAYER FOR RELIEF
17
         WHEREFORE, Plaintiffs prays for judgment as follows:
18
            1. For preliminary and permanent injunctive relief to stop Defendants
19
                from engaging in the conduct described above;
20
            2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n
21
                and California Civil Code § 1785.31;
22
            3. Award punitive damages in order to deter further unlawful conduct
23
                pursuant to 15 U.S.C. § 1681n; and California Civil Code § 1785.31
24
            4. Award attorney’s fees and costs of suit incurred herein pursuant to
25
                15 U.S.C. § 1681n & o; California Civil Code § 1785.31;
26
            5. For determination by the Court that Creditor’s policies and practices
27
                are unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.;
28
                and

                                             23
       Case 5:20-cv-00108 Document 1 Filed 01/15/20 Page 24 of 24 Page ID #:24



1
              6. For determination by the Court that Creditor’s policies and practices
2
                 are unlawful and in negligent violation of 15 U.S.C. § 1681o.
3

4
                                              Gale, Angelo, Johnson, & Pruett, P.C.
5
     Dated:      January 15, 2020                  /s/ Joe Angelo
6                                                  Joe Angelo
7
                                                   Elliot Gale
                                                   Attorneys for Plaintiffs
8

9                            DEMAND FOR JURY TRIAL
10
           Plaintiffs hereby demand trial of this matter by jury.
11

12                                          Gale, Angelo, Johnson, & Pruett, P.C.
13
     Dated: January 15, 2020                       /s/ Joe Angelo
14                                                 Joe Angelo
15
                                                   Elliot Gale
                                                   Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28




                                              24
